Order entered March 3, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01402-CR

                    MICHAEL WAYNE RILEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-70289-M

                                     ORDER

      Before the Court is court reporter Belinda Baraka’s March 2, 2020 second

request for an extension of time to file the reporter’s record.   We GRANT the

motion and ORDER the reporter’s record filed on or before April 2, 2020. Ms.

Baraka is cautioned that further extensions are not favored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE